DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 4/20/21 regarding application 16/872400 that was initially filed on 5/12/20. Claims 1-12 are pending.

Information Disclosure Statement
The Information Disclosure Statement received on 4/23/21 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


	1.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2007/0132835 A1 (hereinafter Kang) in view of Fan et. al., US 2015/0189175 A1 (hereinafter Fan), and further in view of Erickson et. al., US 2003/0220145 A1 (hereinafter Erickson).

	As for claim 1, Kang discloses an electronic device, comprising: a body ([0028], e.g., main body, folder, rotation-support part, and connecting part); an image capture device ([0028], e.g., camera), rotatably ([0028], e.g., rotation) disposed on the body, for capturing ([0028], e.g., camera) an image ([0028], e.g., camera, note the image from the camera); a display ([0028], e.g., display), disposed on a first side ([0028], e.g., front end) of the body; wherein when the image capture device ([0028], e.g., camera) is located at one of the first position and the second position (Fig. 9, e.g., element 30, note the position of the camera), the entire image capture device is between two portions ([0028], e.g., rotation-support part and connecting part) of the body. 
	Kang does not explicitly disclose a motor, electrically connected to the image capture device, for driving the image capture device to rotate with a flip angle to make the image capture device to be located at a first position, a second position, or a position between the first position and the second position; at least one sensor, respectively disposed on the body, for sensing the flip angle of the image capture device; and a processor, electrically connected to the image capture device, the display, the motor and the at least one sensor, and configured to control the motor. 
([0021], e.g., motor), electrically connected to the image capture device ([0052], e.g., camera), for driving the image capture device to rotate ([0021], e.g., rotating) with a flip angle ([0021], e.g., angle) to make the image capture device to be located at a first position ([0022], e.g., 360 degrees, note e.g., 0 degree), a second position ([0022], e.g., 360 degrees, note e.g., 179 degree), or a position ([0022], e.g., 360 degrees, note e.g., 90 degree) between the first position and the second position; at least one sensor ([0022], e.g., a sensor unit), respectively disposed ([0036], e.g., motor can include sensors) on the body, for sensing the flip angle ([0021], e.g., angle) of the image capture device; and a processor ([0028], e.g., processing unit), electrically connected to the image capture device, the display, the motor and the at least one sensor, and configured to control ([0021], e.g., rotating) the motor. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kang and Fan before him/her to modify the portable phone with camera of Kang with the teaching of automatic rotatable camera for panoramic taking in mobile terminals of Fan with a motivation to capture image at a desired direction easily, accurately, and quickly without manual force.
	Kang as modified by Fan does not explicitly teach at least another sensors, respectively disposed on the image capture device. 
	However, Erickson teaches at least another sensors ([0034], e.g., sensor), respectively disposed ([0034], e.g., sensor for tracking the rotation angle of the camera) on the image capture device ([0034], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kang, Fan, and Erickson before him/her to modify the portable phone with camera of Kang with the teaching of digital camera and networking accessories for a portable video game device of Erickson with a motivation to increase the accuracy of the measurement and/or provide redundancy for reliable operations.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Kang as modified by Erickson does not explicitly teach when the electronic device operates in a panorama image mode, the processor controls the motor to rotate the image capture device to capture a panoramic image, wherein the panoramic image is generated by splicing a plurality of panoramic segmented images. 
	However, Fan teaches when the electronic device operates in a panorama image mode ([0050], e.g., panorama images), the processor controls the motor to rotate the image capture device to capture a panoramic image ([0050], e.g., panorama images), wherein the panoramic image is generated by splicing a plurality of panoramic segmented images ([0050], e.g., stitch).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kang, Erickson, and Fan before him/her to modify the portable phone with camera of Kang with the teaching of automatic rotatable camera for panoramic taking in mobile terminals of Fan with a motivation to capture image at a desired direction easily, accurately, and quickly without manual force.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Kang as modified by Erickson does not explicitly teach when the electronic device operates in the panorama image mode, the processor confirms a flipping angle range of the image capture device, and when the flip angle of the image capture device reaches an upper limit of the flipping angle range, the processor waits for a wait time and then stops the panorama image mode. 
	However, Fan teaches when the electronic device operates in the panorama image mode, the processor confirms a flipping angle range ([0050], e.g., starting and stop) of the image capture device, and when the flip angle of the image capture device reaches an upper limit of the flipping angle range, the processor waits for a wait time and then stops the panorama image mode ([0050], e.g., stitch, note the mode ends at the time of the completion of the stitching).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kang, Erickson, and Fan before him/her to modify the portable phone with camera of Kang with the teaching of automatic rotatable camera for panoramic taking in mobile terminals of Fan with a motivation to capture image at a desired direction easily, accurately, and quickly without manual force.

	2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Fan, Erickson, and further in view of Dalvi et. al., US 2014/0320604 A1 (hereinafter Dalvi).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Kang as modified by Fan and Erickson does not explicitly teach a physical button, electrically connected to the processor, wherein, when an image capture function of the image capture device is enabled, the processor receives an adjustment signal from the physical button and controls the motor according to the adjustment signal to adjust the flip angle of the image capture device. 
	However, Dalvi teaches a physical button ([0029], e.g., physical button), electrically connected to the processor, wherein, when an image capture function of the image capture device is enabled ([0029], e.g., initiates … capturing), the processor receives an adjustment signal from the physical button and controls the motor according to the adjustment signal to adjust the flip angle ([0029], e.g., rotation) of the image capture device ([0029], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kang, Fan, Erickson, and Dalvi before him/her to modify the portable phone with camera of Kang with the teaching of reusing a standalone camera as part of a three-dimensional camera in a data processing device of Dalvi with a motivation to reuse a camera as part of a three-dimensional camera in a data processing device.

Response to Arguments
Applicant's arguments, filed 4/20/21, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 2-5, 7, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Stute, US 2018/0128883 A1, discloses electrical structural member and production method for producing such an electrical structural member. 
        2.    Bivolarsky, US 2014/0118562 A1, discloses video data. 
        3.    Shioya et al., US 2005/0270385 A1, discloses image pickup apparatus and image pickup method. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485